UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 9, 2016 IRIDEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-27598 77-0210467 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1212 Terra Bella Avenue Mountain View, California 94043 (Address of principal executive offices, including zip code) (650) 940-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On June 9, 2016, William M. Moore, the Chief Executive Officer of IRIDEX Corporation, will participate in the Singular Research Spring Select San Francisco Conference, at which Mr. Moore will present the attached presentation slides.
